Citation Nr: 1543433	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a eustachian tube dysfunction.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to January 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had also initiated appeals of the August 2008 rating decision's denial of service connection for left shoulder pain, a left knee condition, allergic rhinitis, and a low back condition.  A September 2011 rating decision granted service connection for these disabilities and assigned ratings and effective dates for the awards.  Hence, those matters are not before the Board.  

The issue of service connection for a eustachian tube dysfunction is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's tinnitus is causally related to noise exposure during active service.

2.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The Veteran has a current diagnosis of fibromyalgia that has been manifest for six months or more to a degree of 10 percent or more.






CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for fibromyalgia have been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims for entitlement to service connection for tinnitus and fibromyalgia given the favorable nature of the Board's decision.

II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A.  Tinnitus

The Veteran alleges that she has tinnitus from noise exposure during her service.  Alternatively, the record raises theories that tinnitus is secondary to service-connected disabilities of allergic rhinitis and medications taken for service-connected disabilities.  See September 2007 437th Medical Group treatment record; April 2010 Palmetto Primary Care Physicians treatment record.  Since the Board is granting the Veteran's claim of service connection on a direct theory of entitlement, no further discussion is required regarding secondary service connection.  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has stated during the appeal period that she experiences ringing in her ears.  See, e.g., March 2008 Veteran statement; July 2010 VA examination report.  She is competent to provide evidence regarding experiencing tinnitus, since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the record reflects the Veteran has a current disability of tinnitus.  

The Veteran contends that she experienced noise exposure from rocket attacks when she was stationed in Saudi Arabia.  She has indicated she has not experienced any sources of noise exposure outside of her military service.  See July 2010 VA examination report.

The Veteran's service personnel records reflect that she served in Dhahran, Kingdom of Saudi Arabia in August 1996.  Specifically, an August 1996 AF Form 77, Letter of Evaluation, shows that as part of her duties as Manager of the Sports and Fitness Center at King Abdul-Aziz Air Base in Dhahran, she responded to clean up efforts of the Fitness Center immediately following a June 25, 1996 terrorist bombing.  A December 1998 Pre-Deployment Health Assessment Questionnaire also indicates that her health was being assessed prior to another deployment to Saudi Arabia.  

The Board finds the Veteran's statements regarding the noise exposure she experienced during service to be both competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report about what happened to her during service.  The Board finds her statements to be credible as they are consistent with the places, types, and circumstances of her service as reflected by her service records.  Therefore, the record reflects the Veteran experienced noise exposure during her service in Saudi Arabia.  

Finally, on July 2010 VA examination, the Veteran reported that she began experiencing ringing in her ears seven years previously, or in about 2003.  In a March 2008 statement, she reported that at first tinnitus would come and go, but it had since become constant.  The Board finds her statements that she began to experience tinnitus close in time to her discharge from service and continuity of symptomatology since service to be competent and credible and places great weight of probative value on them. 

The Board acknowledges that the record includes a July 2010 negative nexus opinion from a VA audiologist.  However, the examiner's opinion does not appear to consider the Veteran's lay statements regarding the onset of and continuity of tinnitus, focusing instead on the fact that the Veteran did not have hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the VA examiner's opinion regarding the Veteran's tinnitus is of limited probative value.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to her service.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Fibromyalgia

The Veteran seeks service connection for fibromyalgia, which she contends is the result of her service in Southwest Asia during the Persian Gulf War.

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness or the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; or (3) Functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A qualifying chronic disability shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).

Compensation shall not be paid under this section if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the illness; or if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e). 

The Veteran is a Persian Gulf Veteran as indicated by her service in Saudi Arabia in August 1996.  See August 1996 AF Form 77, Letter of Evaluation.

Additionally, the record reflects that she has a diagnosis of fibromyalgia.  On June 2008 VA examination, the examiner concluded that the Veteran met the criteria for a diagnosis of fibromyalgia given her diffusively positive issues and her complaints of chronic myalgias and arthralgias without any evidence of joint or muscle inflammation.  A March 2012 record from the Medical University of South Carolina notes that fibromyalgia was diagnosed in 2007.  Therefore, the evidence shows that the Veteran has had fibromyalgia that has existed for 6 months or longer.  Since fibromyalgia is listed as a qualifying chronic disability in 38 C.F.R. § 3.317(a), it must next be determined whether fibromyalgia warrants at least a 10 percent rating.

Fibromyalgia is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, which provides a 10 percent rating where there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms that require continuous medication for control.  On July 2010 VA examination, the examiner noted that the Veteran was being followed by rheumatology for fibromyalgia and was being treated with Cymbalta.  The Veteran reported that she had been treated with anti-inflammatories, steroid injections, pain medications, and anti-depressants without significant relief.  This evidence reflects the Veteran's fibromyalgia has manifested to a degree sufficient to warrant a 10 percent evaluation under the pertinent rating criteria.  

There has been no evidence submitted that suggests that fibromyalgia is the result of a supervening condition or willful misconduct, or that it was not incurred during active military service in Southwest Asia.  Although the July 2010 VA examiner concluded that fibromyalgia was less likely than not related to the Veteran's time in service, she based this conclusion on a finding that the onset of fibromyalgia was within the last two to three years and that there was no mention of fibromyalgia or migratory joint pains or myalgias during service.  This opinion ignores the fact that 38 C.F.R. § 3.317 provides presumptive service connection for fibromyalgia if it becomes manifest either during active service in Southwest Asia or to a degree of 10 percent or more not later than December 31, 2016.  As the Veteran's fibromyalgia became manifest to a degree of 10 percent prior to December 31, 2016, the July 2010 VA examiner's opinion does not provide affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations.

Therefore, the Board finds that service connection for fibromyalgia on a presumptive basis is warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for fibromyalgia is granted.


REMAND

The Veteran also seeks service connection for a eustachian tube dysfunction.

August and September 1994 service treatment records (STRs) reflect the Veteran was treated for a reoccurring ear infection.  The diagnosis was serous otitis media.  A November 1998 STR shows that the Veteran was treated after experiencing ear pain and throbbing for two days.  The assessment was that she had a eustachian tube dysfunction.

Subsequent to service, a March 2007 treatment record from the 437th Medical Group shows a diagnosis of chronic eustachian tube dysfunction.  A September 2007 treatment record from the National Allergy, Asthma, and Urticaria Centers of Charleston reflects that a tympanogram was possibly consistent with a mild eustachian tube dysfunction or slight compliance changes in the tympanic membrane.  

In May and November 2010 letters, Dr. T.V. noted that she had treated the Veteran three times in 2010 for several issues, including a eustachian tube dysfunction.  Dr. T.V. reported that she had reviewed the Veteran's STRs and that the Veteran was treated repeatedly for rhino-sinusitis and a eustachian tube dysfunction during service.  She opined that the Veteran's allergies and sinus issues were directly related to ear pain and eustachian tube dysfunction.  

A September 2011 rating decision awarded service connection for allergic rhinitis.  Dr. T.V.'s opinions indicate a potential relationship between the Veteran's eustachian tube dysfunction and the service-connected allergic rhinitis and also her service.  However, these opinions appear to indicate that the Veteran's allergic rhinitis is due to a eustachian tube dysfunction, rather than that the eustachian tube dysfunction is caused or aggravated by the service-connected allergic rhinitis.  Additionally, although the opinions note review of the Veteran's STRs, they do not provide a clear opinion on the matter of whether a current eustachian tube dysfunction is related to treatment received during service.  Therefore, these opinions are insufficient for the Board to rely on in making a determination on the Veteran's claim, and remand for a VA examination is necessary. 

Furthermore, in a March 2008 statement, the Veteran reported that several treatment providers had indicated to her that there is a link between her tinnitus and eustachian tube dysfunction.  As this decision awards service connection for tinnitus, the examination must also consider whether the Veteran's eustachian tube dysfunction is caused or aggravated by tinnitus.

The record reflects the Veteran receives ongoing VA treatment at the William Jennings Bryan Dorn VA Medical Center (VAMC) in Columbia and at the Goose Creek Community Based Outpatient Clinic (CBOC).  The most recent VA treatment records that have been associated with the claims file are from March 2014.  Therefore, all updated pertinent treatment records from these facilities should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the William Jennings Bryan Dorn VAMC and the Goose Creek CBOC from March 2014 to the present.  

2.  After completing the development requested in item 1, schedule the Veteran for an examination to determine the nature and etiology of her eustachian tube dysfunction.  The claims file (including any pertinent records in Virtual VA or VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to provide an opinion on the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's eustachian tube dysfunction is related to her service, to include treatment received in August and September 1994 and November 1998? 

B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's eustachian tube dysfunction is causally related to service-connected allergic rhinitis or tinnitus?

C)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's eustachian tube dysfunction is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by service-connected allergic rhinitis or tinnitus?  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


